Continuation from item numbers 3 and 12:
Examiner tried on multiple occasions (specifically, on 05/24/2021, 05/25/2021 and 05/28/2021 respectively) to discuss the newly found prior art Damnjanovic (US PG Pub. No. 2012/0034926) and how it reads on the newly added limitation of "wherein the zone power class indicator indicates a zone power class applicable to the zone defined by the zone node and the one or more other zone nodes irrespective of a power class of the zone node or the one or more other zone nodes" with applicant’s representative Juan Vasquez (Reg. No. 74,723) but was unsuccessful. According to paragraph [0071] of the newly found prior art, the UE may receive an ID of a cell regarding the eNB and based on that information, the UE may determine whether the power class of the eNB 110b is the same or different from the power class of another eNB 110c. Paragraph [0072] of the prior art also suggests that macro cell eNB have higher power class while pico cell eNB do have lower power class. This means that the respective eNBs are assigned power class based on their coverage areas. Referring to paragraph [0071], eNB 110b is said to have same power class as eNB 110c since they operate in similar cell coverage areas. Figure 1 of the prior art shows the cell coverage areas (i.e. zone area) of eNB 110b and eNB 110c are at least similar. Therefore, the cited portion(s) of the newly found prior art does read on the added limitation(s).

/PRINCE A MENSAH/Examiner, Art Unit 2474                                                                                                                                                                                                        
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474